                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YRC FREIGHT,                               :   CIVIL ACTION NO. 1:18-CV-1202
                                           :
                     Plaintiff             :   (Chief Judge Conner)
                                           :
               v.                          :
                                           :
JOE DARRAH, INC., d/b/a                    :
J&K SALVAGE,                               :
                                           :
                     Defendant             :

                                       ORDER

         AND NOW, this 13th day of May, 2019, upon consideration of the

correspondence (Doc. 32) filed by plaintiff’s counsel, requesting an extension of the

case management deadlines in the above-captioned action, and the court observing

that such requests must be made either by motion in accordance with the Local

Rules of Court or by stipulated proposed order containing a signature line for

judicial approval, (see Doc. 20 ¶ 4), it is hereby ORDERED that the improperly filed

request (Doc. 32) is STRICKEN without prejudice to plaintiff’s right to file a motion

or stipulated proposed order in accordance with the court’s case management

order.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
